Case 2:20-cr-00645-SRC Document16 Filed 07/28/20 Page 1 of 4 PagelD: 34

KRT/INF
2019R01114

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon.
Vv. : Crim. No. 20-

YUAN HUA CHIN, : 18 U.S.C. § 1344
a/k/a “Larry Chin,” :

INFORMATION

The defendant having waived in open court prosecution by indictment, the
United States Attorney for the District of New Jersey charges:

Count One
(Bank Fraud)

From on or about November 15, 2017 through on or about October 1,
2019, in Bergen County, in the District of New Jersey and elsewhere, the
defendant,

YUAN HUA CHIN,
a/k/a “Larry Chin,”

knowingly executed a scheme and artifice to defraud a financial institution, the
deposits of which were then insured by the Federal Deposit Insurance
Corporation, and to obtain the money, funds, credits, assets, securities, and
other property owned by, and under the custody and control of, such financial
institution, by means of materially false and fraudulent pretenses,
representations, and promises, with the intent to deceive such financial
institution.

In violation of Title 18, United States Code, Section 1344.
Case 2:20-cr-00645-SRC Document 16 Filed 07/28/20 Page 2 of 4 PagelD: 35

FORFEITURE ALLEGATION
As a result of committing the conspiracy to commit bank fraud offense

charged in this Information, the defendant,

YUAN HUA CHIN,
a/k/a “Larry Chin,”

shall forfeit to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2), any property constituting or derived from proceeds obtained
directly or indirectly as a result of the violation of Title 18, United States Code,

Section 1344 alleged in this Information.
Case 2:20-cr-00645-SRC Document 16 Filed 07/28/20 Page 3 of 4 PagelD: 36

Substitute Assets Provision

If any of the property described above, as a result of any act or omission

of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18, United States Code, Section

982(b)(1) and Title 28, United States Code, Section 2461(c), to seek forfeiture of

any other property of such defendant up to the value of the forfeitable property

described above.

CRAIGCARPENITO
United States Attorney
Case 2:20-cr-00645-SRC Document 16 Filed 07/28/20 Page 4 of 4 PagelD: 37

 

6060-S¢9-EL6
AFNAOLLY 'S'] INVISISSY TWIOdS
SUAVAL “A HLIGY

 

ATSUAL MAN MAVMAN

AYNAOLLVY SALVIS C4LINN
OLINGdAVD DIVAD

 

bret § ‘O'S'N ST

aod NOILVNWAUOANI

 

«UIYD Arey, e/x/e
‘NIHO VNH NVNA

“A

VOIMANV AO SGLVLS GGLINN

 

Assis MON JO JOLI}SIG
JINOD PHISIC S9}e}G poyuy

 

“0% -‘MHaWAN ASVO
